Citation Nr: 0121693	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for glandular 
disability due to in-service treatment for a urinary 
disability and venereal disease.

2.  Entitlement to service connection for the residuals of a 
circumcision.

3.  Entitlement to service connection for the residuals of 
testicular trauma.

4.  Entitlement to service connection for plantar warts.

5.  Entitlement to service connection for a psychiatric 
disability. 

6.  Entitlement to service connection for the residuals of a 
tailbone injury.

7.  Entitlement to service connection for tooth loss due to a 
jaw fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to August 1968.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision rendered in January 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Although the veteran was initially scheduled for a hearing 
before a RO hearing officer in December 1998, the veteran 
later requested that the hearing be postponed.  In August 
2000, the RO sent a letter to the veteran inquiring whether 
he still desired a hearing.  As the veteran never responded 
to this letter, the RO sent the case to the Board in August 
2001 for appellate review.  

(The issues of entitlement to service connection for the 
residuals of a tailbone injury and tooth loss due to a jaw 
fracture will be addressed in the REMAND portion of this 
decision.)


FINDINGS OF FACT

1.  The veteran does not have any glandular disorder related 
to in-service treatment for a urinary disorder or venereal 
disease.

2.  The veteran does not have any disability due to a 
circumcision.  

3.  The veteran experienced epididymitis during service but 
does not now have any disability due to testicular trauma.

4.  The veteran had plantar warts in service that were 
treated, but does not now have any residual disability or 
recurrence of warts.

5.  The veteran does not have a psychiatric disability for 
which service connection may be granted.


CONCLUSION OF LAW

Service connection for a glandular disability due to 
treatment for urinary problems or venereal disease, residuals 
of a circumcision, residuals of testicular trauma, plantar 
warts, or a psychiatric disability is not warranted.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 4.127 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from a 
glandular disability, a psychiatric disability, and the 
residuals of a circumcision, testicular trauma, and plantar 
warts, all of which allegedly began as a result of injury or 
disease sustained during his period of military service.  
With regard to the veteran's circumcision claim, he contends 
that he underwent a circumcision after service in 1969 as a 
result of the venereal disease that he contracted in service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation during service 
of a pre-existing injury or disease.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was sustained in service 
is not enough; there must be chronic disability resulting 
from that in-service injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases (such as 
a psychosis) to a degree of 10 percent or more within one 
year from separation from service, such disease may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A personality 
disorder is not a disease for compensation purposes.  
38 C.F.R. §§ 3.303, 4.127.

Turning to the relevant medical evidence, the service medical 
records (SMRs) reveal that the veteran was treated for acute 
urethritis due to gonococcus in April 1968, epididymitis in 
July 1968, and plantar warts or plantar calluses several 
times throughout his term of service.  

The post-service medical records include an October 1968 VA 
treatment record showing that the veteran was seen for an 
abscess in the right groin.  A February 1969 VA Form 10-7131 
from the VA medical facility at which the veteran received 
treatment for his right groin shows that the veteran was seen 
for a swollen gland in the groin area.  

An August 1997 VA examination report recounts the veteran's 
history of circumcision after service in 1968 or 1969, which 
the veteran stated was done for hygiene purposes.  The 
veteran also recited an incident of trauma to the testicles 
during service.  The veteran reported that he has had no pain 
in his testicles since military service, that his penis has 
been easier to clean since it was circumcised, and that he's 
sexually active.  The veteran also denied having any urinary 
dysfunction or problems with his bladder or kidneys.  
Physical examination of the external genitalia revealed a 
normal circumcised penis with no discharge or venereal 
disease lesions noted.  The scrotum was normal and the 
testicles were descended bilaterally, smooth, and of normal 
shape and texture.  There were no inguinale hernias and the 
prostate was smooth and firm.  The diagnosis was normal 
external genitalia.

The August 1997 VA examination report also included an 
examination of the veteran's feet.  The examiner noted the 
veteran's history of developing plantar warts in service, as 
well as their subsequent surgical removal in service.  The 
veteran further reported that "he's been pretty good since 
then."  Objectively, the veteran exhibited a normal gait and 
normal function of the feet.  He was able to rise up on his 
toes and heels.  The skin was of normal temperature and 
moisture, and there were no warts or ulcers detected.  The 
diagnosis was plantar warts, excised in the military.  

A separate August 1997 VA psychiatric examination report 
notes the veteran's history of getting into fights during 
service.  This included one incident in which he was struck 
by another individual in service, which knocked him into a 
semiconscious state and resulted in a broken jaw.  The 
relevant diagnosis was antisocial personality disorder.  The 
examiner commented that the veteran did not show evidence of 
any other psychiatric disorder.

After a review of the evidence in light of applicable laws 
and regulations, the Board finds that service connection is 
not warranted for a glandular disability, the residuals of 
circumcision, testicular trauma, plantar warts, or a 
psychiatric disability.  The basis for the denial of these 
claims is that the veteran does not experience any current 
cognizable disability relative to these claims. 

The medical evidence fails to show that the veteran currently 
suffers from any identifiable malady affecting the feet, or 
genitalia or associated glands.  Although the SMRs show that 
the veteran did have plantar warts or calluses, venereal 
disease with urethritis, as well as epididymitis, these 
conditions were treated and resolved without any current 
disability.  On examination in August 1997, there was no 
abnormality noted with regard to the veteran's feet, no 
disease or injury concerning his circumcised penis or 
testicles, and no pathology or anomaly found in regard to the 
genitourinary tract or glands in the area of the groin.  
Without current disability, the claim of service connection 
may not be granted.  38 U.S.C.A. § 1110.  Consequently, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims.  

Similarly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a psychiatric disorder.  Initially, the Board notes that 
the SMRs are devoid of any indication that the veteran 
complained of, was diagnosed with, or treated for, any 
psychiatric disorder.  The medical records show only that the 
veteran was diagnosed with an antisocial personality disorder 
in August 1997.  As noted above, a personality disorder is 
not an injury or disease that can result in a disability 
within the meaning of VA legislation or for VA compensation 
purposes.  38 C.F.R. §§ 3.303, 4.127.  As the veteran does 
not have a currently shown psychiatric disability for which 
service connection may be granted, the claim must be denied.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

With regard to the Veterans Claims Assistance Act of 2000, 
the Board notes that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefits sought on appeal.  The rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to substantiate his 
claim, and have therefore satisfied the notification 
requirements.  Additionally, there has been no indication 
that additional records need to be obtained.  The RO has 
obtained a VA examination to determine whether the veteran 
has current disability.  The Board therefore finds that the 
record as it stands is adequate to allow for review of the 
claims addressed above and that no further action by the RO 
is necessary to meet the requirements of the Veterans Claims 
Assistance Act of 2000.  Under the circumstances of this 
case, a remand of these issues would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to service connection for a glandular disability 
due to in-service treatment for a urinary disorder and 
venereal disease is denied.

Entitlement to service connection for the residuals of a 
circumcision is denied.

Entitlement to service connection for the residuals of 
testicular trauma is denied.

Entitlement to service connection for plantar warts is 
denied.

Entitlement to service connection a psychiatric disability is 
denied.


REMAND

Turning to the claims of service connection for the residuals 
of a tailbone injury and tooth loss due to a jaw fracture, 
the Board finds that further evidentiary development by the 
RO is required to comply with the mandate of the Veterans 
Claims Assistance Act of 2000.  

The veteran's SMRs reveal that in August 1967 he was 
diagnosed with a left angle fracture of the mandible as a 
result of a blow to his face during a fight.  Shortly 
thereafter he underwent surgical reduction of the mandible 
fracture.  The veteran's dental records show that he received 
routine dental care throughout service.  The veteran claims 
that he was knocked down as a result of the blow that 
fractured his mandible, and as a consequence he injured his 
coccyx.  There is no indication in the SMRs that the veteran 
ever injured his coccyx or received treatment for such an 
injury.

Post-service medical records include an August 1997 VA dental 
examination report, which diagnosed the veteran with multiple 
missing teeth, dental decay, a bone cyst, and periodontal 
disease.  The examiner noted that the veteran had poor oral 
hygiene with generalized plaque, calculus, and dental decay.  
However the examiner did not specifically comment on the 
cause of tooth loss, i.e. whether the tooth loss was due to 
problems such as chronic periodontal disease or the earlier 
mandible fracture.  Such an opinion is required in order to 
fulfill VA's duty to assist.  

The claims file also includes an August 1997 VA spine 
examination report, with and associated X-ray report, which 
diagnosed the veteran with an anteriorly displaced coccyx and 
a grade I-II spondylolisthesis of L5 on S1.  However, these 
records do not include any opinion as to the etiology of the 
veteran's diagnosed coccyx problem.

Therefore, the Board finds that the production, collection, 
and consideration of medical evidence concerning the 
veteran's claims of service connection for the residuals of a 
tailbone injury and tooth loss is mandated by the Veterans 
Claims Assistance Act of 2000, which was signed into law by 
the President on November 9, 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and/or identify any additional sources of 
medical records relevant to his claims of 
service connection for the residuals of 
tailbone injury and tooth loss due to a 
jaw fracture.  

2.  The veteran should be scheduled for 
VA orthopedic and dental examinations.  
The examiners should review the claims 
file, examine the veteran, and undertake 
all clinical tests or studies deemed 
appropriate.  The examiners should 
provide diagnoses and etiologies 
concerning his tailbone and tooth loss, 
and offer opinions as to whether it is at 
least as likely as not that any such 
disabilities are related to his period of 
military service or to the service-
connected mandible fracture.  With 
respect to the tooth loss claim, the 
examiner should also provide an opinion 
as to whether the fracture residuals make 
worse any other condition that may have 
caused tooth loss.  The examiners are 
requested to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.  

3.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran should be given an opportunity to respond to the 
supplemental statement of the case.  No action is required of 
the veteran until he receives further notice; however, the 
veteran may submit additional evidence and/or argument.  The 
purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying information.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



